                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 02, 2020
                    UNITED STATES DISTRICT COURT                               David J. Bradley, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                       CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                    §
                                            §
versus                                      §            Criminal Case 2:20−cr−00899
                                            §
Michael Eric Moscona                        §


                      FINDINGS AND RECOMMENDATION
                            ON PLEA OF GUILTY

       This case has been referred to the undersigned United States Magistrate Judge
for the purpose of conducting a felony guilty plea proceeding pursuant to Rule 11 of
the Federal Rules of Criminal Procedure. The undersigned submits these Findings and
Recommendation to the District Judge pursuant to 28 U.S.C. § 636(b)(3). All parties
have waived the right to plead before a United States District Judge, and additionally,
have consented to proceed before the undersigned.
      The defendant and counsel appeared before the undersigned who addressed the
defendant personally in open court and informed the defendant of, and determined that
the defendant understood, the admonishments under Rule 11 of the Federal Rules of
Criminal Procedure.
       After being placed under oath and admonished in accordance with Rule 11, the
defendant pleaded guilty to Count One (1) of the indictment. The undersigned
Magistrate Judge finds the defendant understands the following rights, procedures,
facts and obligations as required by Rule 11:

      1.       The government's right, in a prosecution for perjury or false statement,
               to use against the defendant any statement the defendant gives under
               oath;

      2.       The right to plead not guilty, or having already so pleaded, to persist in
               that plea;

      3.       The right to a jury trial;

      4.       The right to be represented by counsel, and if necessary, to have
               counsel appointed and present at every stage of the proceedings
               including trial;
5.      The right at trial to confront and cross examine adverse witnesses, to be
        protected from compelled self-incrimination, to testify and present
        evidence, and to compel attendance of witnesses;

6.      These trial rights will be waived if the Court accepts the plea of guilty;

7.      The nature of each charge to which the defendant is pleading guilty;

8.      The maximum possible penalties, including imprisonment, fine, and
        term of supervised release;

9.      Any applicable mandatory minimum penalty;

10.     Any applicable forfeiture;

11.     The Court's authority to order restitution;

12.     The Court's obligation to impose a special assessment;

13.     In determining a sentence, the Court's obligation to calculate the
        applicable sentencing guideline range and to consider that range,
        possible departures under the Sentencing Guidelines, and other
        sentencing factors under 18 U.S.C. § 3553(a);

14.     The terms of the plea agreement, if applicable, including any provisions
        waiving the right to appeal or to collaterally attack the sentence; and

15.     That if convicted a defendant who is not a citizen of the United States
        may be removed from the United States, denied citizenship, and denied
        admission to the United States in the future.

The undersigned Magistrate Judge further finds:

1.      The defendant is mentally competent to enter the plea of guilty;

2.      The defendant entered the plea of guilty voluntarily and did not result
        from force, threats, or promises other than those contained in a plea
        agreement;

3.      There is a sufficient factual basis to accept this plea of guilty.

4.      The ends of justice will be served by acceptance of the defendant's plea
        of guilty.
                               RECOMMENDATION

        It is respectfully recommended that the District Court adopt the foregoing
findings, accept the defendant's plea of guilty, and enter a finding that the defendant is
guilty.

      Respectfully submitted the 2nd of September 2020.
                                NOTICE TO PARTIES

       The Clerk will file the Findings and Recommendation on Plea of Guilty and
transmit a copy to each party or counsel. Within FOURTEEN (14) DAYS after being
served with a copy of the Memorandum and Recommendation, a party may file with the
Clerk and serve on the United States Magistrate Judge and all parties, written
objections, pursuant to Fed. R. Crim. P. 59(b), 28 U.S.C. § 636(b)(1), and General
Order No. 2002-13, United States District Court for the Southern District of Texas.
       A party's failure to file written objections to the proposed findings, conclusions,
and recommendation in a magistrate judge's report and recommendation within
FOURTEEN (14) DAYS after being served with a copy shall bar that party, except
upon grounds of plain error, from attacking on appeal the unobjected-to proposed
factual findings and legal conclusions accepted by the district court. Douglass v. United
Servs. Auto Ass'n, 79 F.3d 1415 (5th Cir. 1996) (en banc).
